     Case 2:03-cv-01293-RCJ-NJK Document 131 Filed 12/10/20 Page 1 of 1




1                                    UNITED STATES DISTRICT COURT
2                                          DISTRICT OF NEVADA
3                                                     ***
4        Gregory N. Leonard,                               Case No. 2:03-cv-01293-RCJ-NJK
5                                            Petitioner,                     ORDER
                 v.
6

7        Perry Russell, 1 et al.,
8                                         Respondents.
9

10              Due to the death of petitioner, Gregory N. Leonard, petitioner’s counsel move to reopen
11   this stayed capital habeas case for the court to proceed accordingly. The motion (ECF No. 128)
12   is GRANTED. Petitioner’s death extinguishes his claims for relief, so this action is reopened
13   and dismissed. The Clerk of Court is directed to enter judgment accordingly and change the case
14   status from stayed to closed.
15              DATED THIS 10th day of December, 2020.
16

17
                                                     ROBERT C. JONES
18                                                   UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27
     1
      Perry Russell has replaced Isidro Baca as the Warden of the Northern Nevada Correctional Center, where
28   Mr. Leonard was housed. See Fed. R. Civ. P. 25(d).
